 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       No. 2: 08-cr-0474 WBS KJN P
12                      Respondent,
13           v.                                       ORDER
14    DEREK DAVIS,
15                      Movant.
16

17          Movant is a federal prisoner, proceeding without counsel, with a motion to vacate, set

18   aside, or correct his sentence pursuant to 28 U.S.C. § 2255. On March 29, 2019, the undersigned

19   granted movant thirty days to file an amended § 2255 motion. (ECF No. 396.) On April 29,

20   2019, movant filed an amended § 2255 motion. (ECF No. 401.) On May 9, 2019, movant filed

21   what appears to be briefing in support of the amended § 2255 motion. (ECF No. 402.) On May

22   13, 2019, movant filed another amended § 2255 motion, similar to but not identical to the motion

23   filed April 29, 2019. (ECF No. 403.)

24          On May 22, 2019, movant filed a three pages long document allegedly containing

25   corrections to the amended § 2255 motion filed April 29, 2019. (ECF No. 405.) On June 12,

26   2019, movant filed a thirty-nine pages long pleading which he describes as an addendum to his

27   § 2255 motion. (ECF No. 406.)

28   ////
                                                      1
 1          Such piecemeal use of pleadings may prejudice movant as it risks an inadequate review of

 2   all his claims. For this reason, movant is granted thirty days to file an all-encompassing amended

 3   § 2255 motion. If movant does not file an amended § 2255 motion within that time, the

 4   undersigned will deem the amended § 2255 motion filed April 29, 2019 the operative motion.

 5          Accordingly, IT IS HEREBY ORDERED that movant is granted thirty days from the date

 6   of this order to file an all-encompassing amended § 2255 motion; if movant does not file an

 7   amended § 2255 motion within that time, the undersigned will deem the amended § 2255 motion

 8   filed April 29, 2019 the operative motion.

 9   Dated: June 20, 2019

10

11

12
     Dav474.ord
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
